EXHIBIT 10.30

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT

This First Amendment (this “Amendment”) dated as of January 9, 2015 (the
“Execution Date”) is to the Asset Purchase Agreement, dated as of November 5,
2014 (the “Agreement”), by and among Amylin Pharmaceuticals, LLC, a Delaware
limited liability company (“Amylin” or “Seller”), AstraZeneca Pharmaceuticals
LP, a Delaware limited partnership (solely for purposes of Sections 2.1.1, 2.2.1
and 2.3.2 of the Agreement) (“AZPLP”, and, together with Amylin but solely for
purposes of Sections 2.1.1, 2.2.1 and 2.3.2 of the Agreement, “Seller”), and
Aegerion Pharmaceuticals, Inc., a Delaware corporation (“Buyer”). Unless
otherwise specifically provided herein, capitalized terms used, but not
otherwise defined, herein shall have the meanings ascribed thereto in the
Agreement.

RECITALS

WHEREAS, Buyer and Seller are parties to the Agreement; and

WHEREAS, Buyer and Seller desire to amend, and do hereby amend, the Agreement as
set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual promised and
conditions hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

Schedules. The Schedules to the Agreement are hereby amended and restated in
their entirety as set forth in Exhibit A to this Amendment.

Disclosure Schedules. The Disclosure Schedules to the Agreement are hereby
amended and restated in their entirety as set forth in Exhibit B to this
Amendment.

Audit Reimbursement. The Parties acknowledge and agree that, in furtherance of
the Parties’ respective obligations under Section 5.2.5 of the Agreement, Seller
shall engage KPMG LLP to perform, on behalf and at the expense of Buyer, the
reasonably necessary audit services required to prepare the historical financial
statements related to the Product Business as may be required to be included in
any filing under the Securities Exchange Act of 1934 and the regulations
promulgated thereunder, including Regulation S-X, to be reported on a current
report on Form 8-K (and in any other filing required to be made by Buyer under
applicable Law and) filed by Buyer in connection with the Closing. Seller shall
use reasonable efforts to cooperate with KPMG LLP to facilitate KPMG LLP
performing such audit services in a manner that allows Buyer to make such
filings in accordance with timeframes required under applicable Law. Buyer shall
promptly reimburse Seller for any audit fees and other out-of-pocket expenses
incurred by Seller or its Affiliates in connection with such engagement.



--------------------------------------------------------------------------------

Invoice Allocation.

In the event either Party receives a vendor invoice or other request for payment
after the Closing pursuant to any Purchased Contract that (i) covers performance
that occurred both prior to and after the Closing Date and (ii) does not
delineate on its face amounts due for performance prior to the Closing Date and
amounts due for performance on or after the Closing Date (each, a “Transition
Invoice”), then, without limiting the Parties’ respective obligations under
Section 5.9.2 of the Agreement, representatives of both Buyer and Seller (which
such representative shall be each Party’s respective Transition Manager (as
defined in the Transitional Services Agreement) or their designee unless
otherwise agreed) shall promptly discuss the allocation of the total balance due
under such Transition Invoice between Assumed Liabilities and Excluded
Liabilities to enable timely payment by the invoiced Party. Without limiting the
generality of the foregoing, to the extent amounts are owed on a per unit of
activity basis or unit of time basis, such allocation between the Parties will
be based upon the units of activity or units of time, respectively, incurred
before and on or after the Closing Date. If the Party paying the vendor is
Seller, then Buyer shall reimburse Seller within 30 days following the Parties
agreement on such allocation for the portion of the applicable Transition
Invoice allocated to Assumed Liabilities. If the Party paying the vendor is
Buyer, then Seller shall reimburse Buyer within 30 days following the Parties’
agreement on such allocation for the portion of the applicable Transition
Invoice allocated to Excluded Liabilities. The Parties agree that this
Section 1.4 is solely to establish procedures for allocating and timely paying
amounts due under Transition Invoices and in no way modifies Section 2.2 of the
Agreement.

In connection with Section 1.4(a) hereof, the Parties acknowledge that any
amounts due to Sandoz (with respect to batches under the heading “DS Batch/Lot
#”) or Hospira (with respect to batches under the heading “DP Batch/Lot #”)
subsequent to the Closing with respect to the Manufacture of the work-in-process
batches set forth on Schedule 1.4 hereof shall be allocated as set forth
therein, which the Parties acknowledge is in proportion to the work conducted by
Sandoz or Hospira, as applicable, relating to such batches before and on or
after the Closing Date.

Waivers.

Buyer hereby (i) waives the requirements set forth in (A) Section 2.1.1(a) of
the Agreement that Seller update Schedule 2.1.1(a)(i) and Schedule 2.1.1(a)(ii)
to the Agreement, (B) Section 2.1.1(j) of the Agreement that Seller update
Schedule 2.1.1(j), in each case, not less than two Business Days prior to the
Closing Date, and (ii) accepts Schedules 2.1.1(a)(i), 2.1.1(a)(ii) and 2.1.1(j)
as set forth in Exhibit A hereto.

Definitions. The definition of “BMS Agreement” in Section 1.1 of the Agreement
is hereby amended and restated in its entirety as follows:

““BMS Agreement” means the agreement to be entered into at Closing (as such
agreement may be amended after Closing), by and between Buyer and Affiliates of
Seller, relating to certain obligations of Seller and its Affiliates under the
Amended and Restated Stock and Asset Purchase Agreement, by and between
Affiliates of Seller and BMS, dated as of January 31, 2014, and any agreement by
and between Buyer, Affiliates of Seller and BMS that supersedes or amends, in
whole or in part, such agreement.”

No Other Amendments. Each Party represents and agrees that this Amendment
constitutes a legal, valid and binding obligation of such party, enforceable
against such Party in



--------------------------------------------------------------------------------

accordance with its terms. This Amendment shall be effective as of the date
first set forth above. Except as expressly set forth herein, (i) the Agreement
(including the Disclosure Schedules and the Schedules to the Agreement) shall
remain in full force and effect and is hereby ratified and confirmed and
(ii) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver or amendment of, or otherwise affect the rights and remedies
of the parties hereto under the Agreement.

Miscellaneous. The provisions of Section 1.2 (Construction), Section 9.1
(Governing Law, Jurisdiction, Venue and Services), Section 9.3 (No Benefit to
Third Parties), Section 9.4 (Waiver and Non-Exclusion of Remedies), Section 9.6
(Assignment), Section 9.7 (Amendment), Section 9.8 (Severability), Section 9.9
(Equitable Relief), Section 9.10 (English Language), Section 9.12 (Counterparts)
and Section 9.13 (Entire Agreement) of the Agreement shall apply to this
Amendment mutatis mutandis as if set forth herein.

[Signatures Follow On a Separate Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties and AZPLP have executed this Amendment
as of the Execution Date.

 

AMYLIN PHARMACEUTICALS, LLC By:  

/s/ Ann Booth-Barbarin

Name:   Ann Booth-Barbarin Title:   Assistant Secretary

ASTRAZENECA PHARMACEUTICALS LP (solely

for purposes of Sections 2.1.1, 2.2.1 and 2.3.2)

By:  

/s/ Ann Booth-Barbarin

Name:   Ann Booth-Barbarin Title:   Assistant Secretary

AEGERION PHARMACEUTICALS, INC.

By:  

/s/ Marc Beer

Name:   Marc Beer Title:   Chief Executive Officer